                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    at CHATTANOOGA

UNITED STATES OF AMERICA                               )
                                                       )       Case No. 1:19-cr-75-HSM-SKL-03
                                                       )
v.                                                     )
                                                       )
                                                       )
DAVID LEDFORD                                          )

                                             ORDER

       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the ten-

count Indictment (2) accept Defendant’s plea of guilty to the lesser offense of the charge in Count

One of the Indictment, that is of conspiracy to distribute and possess with intent to distribute five

grams or more of methamphetamine (actual) and 50 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1),

and 841(b)(1)(B); (3) adjudicate Defendant guilty of the lesser offense of the charge in Count One

of the Indictment, that is of conspiracy to distribute and possess with intent to distribute five grams

or more of methamphetamine (actual) and 50 grams or more of a mixture and substance containing

a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(B);(4) defer a decision on whether to accept the plea agreement until sentencing; and

(5) find Defendant shall remain in custody until sentencing in this matter [Doc. 64]. Neither party

filed a timely objection to the report and recommendation. After reviewing the record, the Court

agrees with the magistrate judge’s report and recommendation.               Accordingly, the Court

ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [Doc. 64] pursuant

to 28 U.S.C. § 636(b)(1) and ORDERS as follows:
(1)   Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment

      is GRANTED;

(2)   Defendant’s plea of guilty to the lesser offense of the charge in Count One of the

      Indictment, that is of conspiracy to distribute and possess with intent to distribute

      five grams or more of methamphetamine (actual) and 50 grams or more of a mixture

      and substance containing a detectable amount of methamphetamine, in violation of

      21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B) is ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty of the lesser offense of the charge in

      Count One of the Indictment, that is of conspiracy to distribute and possess with

      intent to distribute five grams or more of methamphetamine (actual) and 50 grams

      or more of a mixture and substance containing a detectable amount of

      methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B);

(4)   A decision on whether to accept the plea agreement is DEFERRED until

      sentencing; and

(5)   Defendant SHALL REMAIN in custody until sentencing in this matter which is

      scheduled to take place on February 10, 2020 at 2:00 p.m. [EASTERN] before

      the Honorable Harry S. Mattice, Jr.

SO ORDERED.

ENTER:



                                                  /s/ Harry S. Mattice, Jr._______
                                                 HARRY S. MATTICE, JR.
                                            UNITED STATES DISTRICT JUDGE
